Title: To Thomas Jefferson from William Henry Harrison, 12 May 1804
From: Harrison, William Henry
To: Jefferson, Thomas


          
            Sir 
            Vincennes 12th. May 1804.
          
          As soon as I had the honour to receive your letter of the 31st. of March I wrote to such Gentlemen of my acquaintance in Upper Louisiana as I thought best acquainted with the Subject for information relative to the Situation & population of the Several Settlements in that District. My own Knowledge of that Country is very imperfect but from my present impressions I think that it might be conveniently devided into four or five Districts or Counties by lines drawn nearly at right angles to the General Course of the Mississippi as laid down in the rough Sketch herewith enclosed and the Seats of Justice for those Districts might Continue where they now are, at St Louis, St Genevieve Cape Gerardo & New Madrid.—Unless it is the case with one Village on the Missouri, there is no Settlement more than 35 or 40 Miles from the Mississippi.
          I am not sufficiently informed of the Strength of the Settlement upon the Arcansa River to determine whether it ought to form a distinct District or be connected with that of New Madrid—I believe however that it is too inconsiderable for the former & the distance to New Madrid is so great as to render it very inconvenient for its inhabitants to be connected with that Town.
          I observe by the law providing for the Government of Louisiana that it is in contemplation to exchange with the Indians lands in that province for their possessions to the east of the Mississippi—If the measure is intended to be effected in the Course of this year I take the liberty to suggest that no time ought to be lost in commencing the negotiation. The Indians are remarkable for deliberation in all their Councils & they are still more so when ever the subject before them relates to their lands. A proposition to purchase them, abruptly made, discomposes & agitates them extremely & is very rarely successful—On the Contrary if sufficient time is taken to possess them fully of the terms of the purchase or exchange & occasional opportunities sought to point out the advantages which they would derive from the Measure, before a decision is pressed upon them the wishes of the Government would be seldom disappointed. The tracts of Country in this Territory which it appears to me would be most desireable for us to obtain are 1st. that which is occupied by the Delawares & bounded by the line running from the Mouth of the Kentucky River to Fort Recovery on the east the White River on the North the Ohio on the South & the Vincennes Tract, lands of the Piankashaws, & Clarks Grant on the West & 2ndly. the said tract of the Piankashaws lying below the Vincennes Tract & Clarks grant & between the Ohio & the Wabash Rivers. It will however be necessary previously to the making of any propositions to the Delawares that their Title to the above described tract should be clearly & explicitly declared by the other Tribes in a General Council to be held for that purpose. A part of the Miamis have indeed recognised the title of the Delawares but the Ouiactanons & Piankashaws contend strenuously against it & have frequently expressed their apprehensions of the Delawares selling it to the United States & then removing to the West Side of the Mississippi to join the part of their Tribe already settled there—This I Know has been for some time the object of the Delawares who are settled about Cape Gerardot & the war which they have been preparing to carry on against the Osages was intended for the purpose of introducing their friends into the delightful Country occupied by that Nation. On this subject I have communicated fully with the Secretary of War. If it is an object with the Government to obtain the lands which I have described as being in the possession of, & claimed by the Delawares it will be an unfortunate event if they should remove to the West side of the Mississippi before the land is secured—We should be then obliged to negotiate with the other Tribes who are more tenacious of their lands & who set a higher value on them from their ancestors having resided on them for many generations—Whereas the Delawares who have emigrated from the Shores of the Chesepeake & Delaware have no particular attachment to the Country they occupy—
          I shall communicate as soon as possible the result of my enquiries relative to the Population &c. of U. Louisiana—
          I have the Honour to be with perfect Respect, Dr Sir Your Huml Servt.
          
            Willm. Henry Harrison
          
        